Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 1 of 10

 

UNITED STATES DISTRICT COURT

 

 

 

for the
DISTRICT OF IDAHO
Estate of Robert D. Hopper (deceased) ) Civil Division
by Tim Hopper personal representative ) -
) Case No. CV el 253 N DCN
Plaintiff )
) Jury Trial Requested
-V- )
Placer Mining Corporation )
c/o NVRA Service Inc. ) U.S. COURTS
William (Bill) Pangburn ) JUN 14
Material Processing Incorporated ) 14 2021
Aovd Filed Time.
Leroy Olson ) STEPHEN W. KENYON
Cynthia J. Edin ) CLERK, DISTRICT OF IDAHO
Lana Sammons )
Jane Doe (daughter)
Mila J. Hover

Bunker Hill Mining Corporation
aka American Zine

aka Liberty Silver

aka John Does 1-4

Value Stone

Hummingbird Resources PLC

 

Defendants
COMPLAINT FOR A CIVIL CASE
I. The Parties to This Complaint
a. The Plaintiff

Name Estate of Robert D. Hopper (deceased) c/o Tim Hopper
Street Address 709 S. Division Street
City and County Kellogg, Shoshone

State and Zip Code Idaho 83837
Telephone Number 307-321-4529 / 307-321-4538
Email Address TimHopper@hotmail.com Page 1 of 10

 
B.

Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 2 of 10

The Defendants.
Defendant No. 1
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Defendant No. 2
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Defendant No. 3
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Placer Mining Corporation c/o NVRA Service Inc.
Corporation / Statutory Agent

120 Highway 50, Suite 1

Dayton, Lyon County

Nevada 89403

208-784-0434

service@nvraservices.com / bunkerhillminel@gmail.com

Contact: Anita Hill

William (Bill) Pangburn

Director / Shareholder Placer Mining Corp
12450 176" Ave SE

Renton, King County

Washington 98059

425-226-5513, cell 425-531-4960

billpangburn@comcast.net

Material Processing Incorporated c/o Bill Pangburn
President

12450 176" Ave SE

Renton, King County

Washington 98059

425-226-5513, cell 425-531-4960
billpangburn@comcast.net

P.O Box 293 Mukilito WA 98275 Page 2 of 10
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 3 of 10

Defendant No. 4
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Defendant No. 5
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Defendant No. 6

Name

Job or Title

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Leroy Olson, Cynthia J Edin, Lana Sammons, Jane Doe
Director / Shareholder Placer Mining Corp

11400 Trilogy Parkway

Redmond, King County

Washington 98059

425-658-7454

NA

Mila Hover

Secretary / Shareholder Placer Mining Corp
28005 SE 63" Street

Isaquah, King County

Washington 98027

425-222-5216
thehealingtruth@hotmail.com

Bunker Hill Mining Corporation (Canadian entity)
Aka American Zinc, aka Liberty Silver

John Doe 1-4 Canadian Entities

Investor / Buyer

401 Bay St

Toronto

Ontario MSH2V4 Canada

888-749-4916

www.bunkerhillmining.com Page 3 of 10
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 4 of 10

Defendant No. 7
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Defendant No. 8
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Valu Stone

Investor / Buyer

15 F, 1040 West Georgia St
Vancouver British Columbia
British Columbia V6E 4H1
NA

info@valustone.net

Hummingbird Resources PLC
Investor / Buyer

26 Mount Ron

London, England

London, WIK 3SQ

+22 (0) 20 7409 6660

hummingbirdresources.co.uk

Page 4 of 10
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 5 of 10

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving federal questions and cases involving
diversity of the parties. Under U.S.C. §1332, a case in which a citizen which is a citizen State
sues a citizen of another State or nation and the amount at stake is more than $75,000 is a
diversity of citizenship case. In a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff.

What is the basis for federal jurisdiction? (check all that apply)
Federal Question XX_ Diversity of Citizenship

Fill out the paragraphs in this sections that apply to this case.

A. Ifthe Basis for Jurisdiction is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the Unitied States
Constitution that are at issue in this case>

NA

B. If the Basis for Jurisdiction is Diversity of Citizenship
1. The Plaintiff
a. Ifthe plaintiff is an individual
The plaintiff, Estate of Bob Hopper, is a citizen of the State of Idaho.
b. Ifthe plaintiff is a corporation

The plaintiff, NA -, is incorporated under
the laws of the State of , and has its principal
place of business in the State of

2. The defendants

 

 

a. Ifthe defendant is an individual
The defendants William Pangburn, Leroy Olson, Cynthis J. Edin, Lana
Sammons, Jane Doe 1, Mila J Hover, are all citizens of the State of
Washington.

b. Ifthe defendant is a corporation
The defendant, Placer Mining Corporation is incorporated under the laws of
the State of Nevada, and has its principal place of business in Idaho.

Page 5 of 10
Case 2:21-cv-00253-DCN Document 1 Filed 06/14/21 Page 6 of 10

The defendant Material Processing Incorporated is incorporated under the
laws of the State of Washington and has its principal place of business in
Washington

The defendant Bunker Hill Mining is incorporated under the laws of the
Country of Canada and has its principal place of business in Canada.

The defendant Value Stone is incorporated under the laws of the Country of
England and has its principal place of business in England.

The defendant Hummingbird Resources PLC is incorporated under the laws of
England and has its principal place of business in England.

IL. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing each plaintiff is entitled to the damages or relief sought. State how
each defendant was involved and what each defendant did that caused plaintiff harm or violated
the plaintiff's rights, including the dates and places of that involvement or conduct. If more than
one claim is asserted, number each claim and write a short and plain statement of each claim in a
separate paragraph. Attach additional pages if needed.

Factual Background

Placer Mining Corporation (Placer) was incorporated in Nevada on March 9, 1983. The primary
asset owned by Placer is known as the Bunker Hill Mine, which is a a 6,500 acre lead zinc and
silver mine located in Kellogg Idaho.

Bob Hopper (deceased) raised capital from investors to purchase the mine and related claims in
1991. Subsequent to that he resumed mining at a small scale. Bob Hopper, deceased owned 25 of
96(100) shares at the time of his death, Leroy Olsen owns 25 of 96(100) shares and Bill
Pangburn owned 25 of 96(100) shares, Bill’s company Materials Processing Inc. owns 3 of
96(100) shares, Mila Hover owns 1 of 96(100) shares these investors/shareholders/directors are
listed as defendants. A disputed 4 of 100 shares are held by Cindy K Edin and the remaining 17
shares are held by 12 to 13 shareholders.

The Bunker Hill Mine is part of an EPA super fund site based on the previous existence of a lead
and zinc smelter located on site in Smelterville, ID. The EPA took over the site and conducted
remediation of the smelter and took over a water treatment plant that processes approximately 2
million gallons of acid mine water daily for treatment prior to discharge in the south fork of the
Coeur d’ Alene river.

Page 6 of 10

 
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 7 of 10

At the time of Bob Hopper’s death, January 6, 2011, the EPA attached all of the Placer Mining
Corp and Estate of Bob Hopper assets with an open ended lien in excess of $50 million. This lien
remains in place to this day, subject to repayment under the settlement agreement signed on

March 12, 2018 which the EPA agreed to in order to allow the sale of the mine. This lien has
prevented the resolution of the Estate of Bob Hopper.

Bob Hopper (deceased) maintained a 20 plus year legal battle with the EPA disputing the work
performed by the EPA and the EPA’s claim for cost recovery under CRCLA. Upon his passing,
Bob Hopper, his son, returned to Kellogg, ID to help run the mine. Litigation ensued between the
existing shareholders/directors and the Estate of Bob Hopper exhausting the bank accounts of
Placer resulting in Bob Hopper becoming the President, CEO and Mine Manager of the Bunker
Hill Mine. Bob held this position until December 2018.

During the time Bob Hopper was in charge of the mine, he raised investment from outside
investors to build a mill to process the ore and allow the mine to generate revenue from the sale
of concentrate to the world markets. This created an entity called Bunker Hill Ventures, LLC
with Kelly Holdings, LLC and ultimately Atlas Mining Group, LLC for a total of $2.5 million
invested and the mill was completed 0n March 27, 2015.

Bob Hopper and Nick Spriggs used a conciliatory strategy with the EPA resulting in a settlement
of the cost recovery action and setting a $20 million structured payment plan to further improve
the chances of finding a buyer or investor for the mine at a market price, free of the uncertainty
of the EPA claim.

Bob Hopper in his role as President, CEO and Mine Manager of Placer Mining Corporation
entered into negotiations with Liberty Silver for the lease and purchase option of the mine.

A term sheet with Liberty Silver’s then President Bruce Reed was entered on March 29, 2017
describing the terms in great detail.

Placer Mining Corp negotiated an extension with Liberty Silver May 2017.

Bob Hopper, negotiated a 24 month lease at $100,000 per month for care and maintenance of the
mine, with option to purchase the Bunker Hill Mine with Liberty Silver on November 1, 2017.
The rough terms were that Liberty Silver leased the lead and zinc claims, but excluded the mill
$5 million, the Silver Ridge Claims $25 million and the Caledonia mine claims value and
ownership disputed for a purchase price of $25 million, plus payment of the $20 million EPA
settlement, plus 3% net smelter return royalties for several years, capped at not over $40 million.
This transaction was approved by the board of directors in accordance with Bylaws of Placer
Mining Corporation at that time.

Liberty Silver, announces name change to Bunker Hill Mining November 29, 2017.

Page 7 of 10
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 8 of 10

Bobby Genovese, Wayne Parsons, Value Stone and Hummingbird Resources have all invested
into Liberty Silver / Bunker Hili Mining and were the principals negotiating the terms of the
transaction with Placer Mining Corp.

A Stock Transfer Agreement Between Placer Mining Corp Majority Shareholders dated
8/31/2018, was drafted by Attorney John Gutke of Nevada and signed by Leroy Olsen, William
Pangburn, Materials Processing Inc. and Robert Hopper (alive) on behalf of the Estate of Bob
Hopper (deceased). The essence of the agreement is that each of the three major shareholders
would not sell their shares unless as a block in order to maximize the value of the company in
any sale.

Bob Hopper was terminated as President, CEO and Mine Manager of Placer Mining Corporation
in December 2018. All communication with the Estate of Bob Hopper and the Hopper family
ceased at this time.

After Bob Hopper’s termination, Placer made David Kriedeman the President of the corporation
and Mine Manager. Dave Kriedeman, as President subsequently negotiated the settlement with
Atlas Mining Group. Mr. Kriedeman further re-negotiated the lease, purchase option with
Bunker Hill Mining at least twice resulting in a substantially lower purchase price, and forfeited
the 3% net smelter royalty, estimated at $40 million, forfeited the Silver Ridge Property,
estimated value $25 million, forfeited the Caledonia mine, disputed value and ownership,
forfeited the mill and property estimated $5 million, All of these transactions have occurred
without a properly noticed board meeting, minutes or resolutions while excluding the Estate of
Bob Hopper, 25 shares from participating.

Claim One — Breach of Contract

Each of the individual plaintiff's that are either directors or officers of Placer Mining
Corporation have failed to honor the Stock Transfer Agreement Between Placer Mining Corp
Majority Shareholders dated 8/31/2018, drafted by Attorney John Gutke of Nevada and signed
by Leroy Olsen, William Pangburn, Materials Processing Inc. and Robert Hopper (alive) on
behalf of the Estate of Bob Hopper (deceased). The essence of the agreements is that each of the
three major shareholders would not sell their shares unless as a block in order to maximize the
value of the company in any sale.

Claim Two — Interference with Contractual Relations

Each of the corporate defendants is aware or should be aware of the existence of the contract
executed between major shareholders titled Stock Transfer Agreement Between Placer Mining
Corp Majority Shareholders dated 8/31/2018 and have disregarded the agreement as it relates to
the terms of the agreement.

Page 8 of 10
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 9 of 10

Claim Three — Corporate Waste / Breach of Fiduciary Duty

Placer Mining Corporation has breached its fiduciary duty to the Estate of Bob Hopper and his
heirs by renegotiating the lease and purchase without following the corporate approval process

required in the corporate Bylaws and in disregard of the Stock Transfer Agreement Between
Placer Mining Corp Majority Shareholders dated 8/31/2018.

IV. Relief Requested

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are continuing
at the present time. Include the amounts of actual damages claimed for the acts alleged and the
basis for these amounts. Include any punitive or exemplary damages claimed, the amounts, and
the reasons you claim the your are entitled to the actual or punitive money damages.

REQUEST FOR INJUNCTION

Plaintiff requests this court to issue an injunction barring the sale of the mine until such time as
proper notice to all shareholders can be served in accordance with the corporate Bylaws and a
shareholder vote on the terms can be approved or rejected by the shareholders.

COMPENSATORY DAMAGES

Plaintiff requests damages in excess of $75,000. Plaintiff would have received approximately
$20 million in proceeds under the terms of the properly approved terms of lease and sale and the
present sale price of $7 million may provide a distribution of $1,750,000 resulting in actual
damages of $18,250,000.

V. Certification and Closing

Under Federal Rules of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information and belief that this complaint: (1) is not being presented for an improper
purpose; such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support, or if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery: and (4) the complaint otherwise complies with the requirements of
Rule 11.

Page 9 of 10
Case 2:21-cv-00253-DCN Document1 Filed 06/14/21 Page 10 of 10

A. For Parties Without and Attorney

|
|
|
|
|
I agree to provide the Clerk’s Office with any changes to my address where case related |
papers may be served. I understand that my failure to keep a current address on file with the
Clerk’s Office may result in the dismissal of my case. |
|
|
|
1

Date of Signing: b -/4 - 2 l

Signature of Plaintiff ( dom Mogpae L

Printed Name of Plaintiff | Tim Hopper, as Personal Representative of the Estate of Bob
Hopper

B. For Attorneys
Date of Signing: NA

 

Signature of Attorney

 

Printed Name of Attorney

Name of Law Firm
Street Address

State and Zip Code
Telephone Number

|
|
|
|
|
Bar Number
|
|
|
E-mail address

Page 10 of 10
|
|
|
